           Case 2:18-cr-00009-APG-GWF Document 33 Filed 11/13/18 Page 1 of 4



1    DAYLE ELIESON
     United States Attorney
2    District of Nevada
     PHILLIP N. SMITH, JR.
3    Assistant United States Attorney
     Nevada State Bar No. 10233
4    501 Las Vegas Boulevard South
     Suite 1100
5    Las Vegas, Nevada 89101
     702-388-6336
6    phillip.smith@usdoj.gov
7    Attorney for Plaintiff
8
                                 UNITED STATES DISTRICT COURT
9
                                         DISTRICT OF NEVADA
10
                                                    ***
11

12
     UNITED STATES OF AMERICA,           )                 2:18-cr-009-APG-GWF
13                                       )
                 Plaintiff,              )
14                                       )
     v.                                  )
15
                                         )
16   JEREMY BRIAN KELLY,                 )
                                         )
17               Defendant.              )
18
     ____________________________________)

19
                              STIPULATION FOR EXTENSION OF TIME
20
            IT IS HEREBY STIPULATED AND AGREED, by and between Dayle Elieson, United
21
     States Attorney, and Phillip N. Smith, Jr., Assistant United States Attorney, counsel for the
22
     United States of America, and Raquel Lazo, Assistant Federal Public Defender, counsel for
23
     Defendant JEREMY BRIAN KELLY, that the date for the Government to file a response to the
24
     Defendant’s Motion to Suppress Evidence (docket #28) be extended for two weeks.
25
            This stipulation is entered for the following reasons:
26
            1.      The Defendant’s Motion was filed and served on October 29, 2018. See Docket
27
     #28. The Government’s response deadline is on or before November 13, 2018.
28


                                                     -1-
            Case 2:18-cr-00009-APG-GWF Document 33 Filed 11/13/18 Page 2 of 4



1            2.     Undersigned counsel for the Government needs additional time to research the
2    applicable law and file a response.
3            3.     The Defendant is incarcerated, but he does not object to the continuance of the
4    Government’s response deadline.
5            4.     The additional time requested herein is not sought for purposes of delay, but
6    merely to allow the Government adequate time to file a response, taking into account due
7    diligence.
8            5.     Additionally, denial of this request for continuance could result in a miscarriage
9    of justice.
10           6.     This is the first stipulation filed herein to continue the Government’s response
11   deadline.
12           DATED: November 13, 2018.
13
            /s/                                         /s/
14
     PHILLIP N. SMITH, JR.                       RAQUEL LAZO
15   Assistant United States Attorney            Assistant Federal Public Defender
     Counsel for the United States               Counsel for Defendant JEREMY BRIAN KELLY
16

17

18

19

20

21

22

23

24

25

26

27

28


                                                    -2-
            Case 2:18-cr-00009-APG-GWF Document 33 Filed 11/13/18 Page 3 of 4



1

2                                 UNITED STATES DISTRICT COURT
3                                          DISTRICT OF NEVADA
4                                                  ***
5

6    UNITED STATES OF AMERICA,           )                2:18-cr-009-APG-GWF
                                         )
7                Plaintiff,              )
                                         )
8
     v.                                  )
9                                        )
     JEREMY BRIAN KELLY,                 )
10                                       )
                 Defendant.              )
11
     ____________________________________)
12

13                                         FINDINGS OF FACT

14           Based on the pending Stipulation of counsel, and good cause appearing therefore, the

15   Court finds that:

16           1.     The Defendant’s Motion was filed and served on October 29, 2018. See Docket

17   #28. The Government’s response deadline is on or before November 13, 2018.

18           2.     Undersigned counsel for the Government needs additional time to research the

19   applicable law and file a response.

20           3.     The Defendant is incarcerated, but he does not object to the continuance of the

21   Government’s response deadline.

22           4.     The additional time requested herein is not sought for purposes of delay, but

23   merely to allow the Government adequate time to file a response, taking into account due

24   diligence.

25           5.     Additionally, denial of this request for continuance could result in a miscarriage

26   of justice.

27           6.     This is the first stipulation filed herein to continue the Government’s response

28   deadline.


                                                    -3-
           Case 2:18-cr-00009-APG-GWF Document 33 Filed 11/13/18 Page 4 of 4



1           For all of the above-stated reasons, the ends of justice would best be served by a
2    continuance of the Government’s response deadline.
3                                       CONCLUSIONS OF LAW
4           The additional time requested herein is not sought for purposes of delay, but merely to
5    allow the Government adequate time to file a response, taking into account due diligence. The
6    failure to grant said continuance would likely result in a miscarriage of justice.
7                                                  ORDER
8           IT IS THEREFORE ORDERED, that the previously-scheduled response deadline for the
9    Government to respond to the Defendant’s Motion to Suppress is extended until
10   _____________________, 2018.
       November 27
11
                                                   ________________________________________
12
                                                   UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                      -4-
